Citation Nr: 1720750	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  04-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held in February 2010, in St. Petersburg, Florida, the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.

The Board subsequently remanded the case for further development in February 2011, October 2012, May 2013, September 2013, and October 2016.  The case is returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2016, the Board remanded the claim on appeal to provide the Veteran with a VA examination of his left wrist.  The post-remand record shows that the Veteran failed to appear for a VA examination scheduled in January 2017.  However, it is not clear from the record that the Veteran received timely notice of the VA examination.

The notice letter of record is dated the day after the scheduled examination, and the Veteran reports that he did not receive the notice prior to the scheduled examination date.  A report of general information dated in January 2017 noting a contact between the AMC and the Gainesville VAMC regarding the date of the notification letter indicated that the date shown on the letter in the record reflected the date on which it was printed and not the date it was initially sent to the Veteran.  However, as pointed out by the Veteran's representative in an Informal Hearing Presentation dated in April 2017, the record does not include a copy of the letter providing the Veteran with notice of the January 2017 VA examination with any date other than the date after the scheduled examination, and therefore the Board cannot tell if such was mailed to the Veteran prior to the examination date.  The Veteran's representative echoes the Veteran's contention that the Veteran never received timely notification of the January 2017 examination.

Given the above, the Board finds that there is a question of whether the Veteran was properly notified of the scheduled January 2017 VA examination, and a remand to reschedule a VA examination is required.  In this regard, while the appeal is in remand status, the Veteran should be advised that his claim will be adjudicated based on the evidence found in the claim file, without the needed medical opinion, if he fails to show without good cause for the new VA examination.  See 38 C.F.R. § 3.655.

As noted in the previous remand, the Veteran last underwent VA examination of his service connected left wrist disability in September 2011.  Review of that examination shows that the examiner did not record the range of motion of the left wrist in palmar flexion, either before or following repetitive use.  As this information is part of the relevant rating criteria under Diagnostic Code 5215, this examination is inadequate for rating purposes.

Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Thus, another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the severity of his residuals of left wrist disability.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The appropriate Disability Benefits Questionnaires (DBQs) should be completed.
2.  Then, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




